Citation Nr: 0313242	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a diabetic ulcer of the left foot, 
claimed to have resulted from VA treatment in September 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a diabetic ulcer of the left foot, claimed to have 
resulted from VA treatment in September 2000.  


REMAND

The veteran contends, in essence, that he has an ulcer of the 
left foot due to the improper application of a cast by VA in 
September 2000.  Under 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), issued after enactment of the Veterans Claims 
Assistance Act (VCAA), effective February 22, 2002, the Board 
of Veterans' Appeals (Board) began conducting evidentiary 
development of appealed cases directly.  In October 2002 the 
ordered additional development of the veteran's claim.  
Specifically, pursuant to the Board's development, a VA 
examination of the veteran's feet was performed in February 
2003.  The VA examiner opined at that time that it was 
completely unlikely that the veteran's left foot ulcer was 
due to carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault on the part of the 
VA.  He further noted that there was no current disability 
attributable to the application of the cast in September 
2000, that was evidenced in the veteran's chart or on 
examination.  

In March 2003 the Board sent the veteran a letter informing 
him that additional evidence had been received.  The veteran 
responded in April 2003 and asked that the Board proceed with 
his appeal.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  (The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board, it violates the provision, in 
38 U.S.C.A. § 5103(b), of a one-year period to submit 
evidence.)  

In view of the recent Federal Circuit Court decision noted 
above, the RO must readjudicate the veteran's 1151 claim with 
consideration of the additional evidence obtained by the 
Board in the first instance.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is completed 
with regard to the issue on appeal.  In 
particular, ensure that the new notification 
requirements and development procedures in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for a diabetic ulcer of the left 
foot, claimed to have resulted from VA 
treatment in September 2000, to include 
consideration of all evidence obtained 
since its Statement of the Case (SOC) was 
issued in February 2002.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case (SSOC), which contains a summary of 
the evidence received since the February 
2002 SOC, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




